

Exhibit 10.34
 
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION


Commission Plan


Commercial Products Group
Bruce Gray
April 2005-April 2006




The following Commission Plan will be based on all invoiced net sales generated
by the Commercial Products Group within the designated quarters over the 12
month period beginning April 1, 2005.


Revenue Plan
 
[***]
     
Target Commission
 
- $100,000






 
Revenue
Commission Rate
Commission @ Plan
       
Quarter 1
[***]
[***]
  $25,000
       
Quarter 2
[***]
[***]
  $25,000
       
Quarter 3
[***]
[***]
  $25,000
       
Quarter 4
[***]
[***]
  $25,000
       
Total
[***]
 
$100,000



There is no revenue contribution from any source other than that generated by
the Commercial Products Group.


All quarterly revenue targets are based on invoiced sales, net of returns and
accounting adjustments.


Commissions will be paid on the second pay period of the month following the end
of the commission quarter.


Commission is based on a linear percentage, with no minimum, and no accelerator.


With the exception of Quarter 1, beginning 4/1/05, all quarterly revenue targets
are irrespective of Engineering schedule slippage, or Manufacturing constraints.
Quarter 1 "revenue" will be a based on all invoiced net sales plus GAP
acceptable bookings which were released but left unshipped at the end of the
Quarter.


Quarter 1 shall have a maximum commission cap of $25,000. Following Quarters
will have no cap.


Approved By:


/s/ Kalani Jones
 
5/5/05
Kalani Jones - President/COO
 
Date
     
/s/ Mike Russell
 
10/14/05
Mike Russell - CFO
 
Date


 
1